DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, 11, 13-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohn [US 10,535,280] in view of Kay [US 4,310,903].

Per claim 1. Kohn discloses a personal sonar system sized to be worn on a body of a user [see Fig. 4], the system comprising: 
at least one acoustic transmitter (e.g. sonar sensors 112e) [col. 5, lines 13-17] for transmitting sonar signals into an environment proximate the user; {at least two acoustic receivers for receiving return ultrasonic signals from the environment proximate the user;} [not teaches]
a directional indication system [Figs. 7-8; surround sound speakers assembly 24] for providing a directional output to the user [col. 8, lines 11-21] and 
a controller (16 or 116) coupled with the at least one sensors (12, 12a and 112a-112e) (which each may include a transmitter and receiver) and the directional indication system (24 or 122) [see Fig. 6] the controller configured to: 

initiate the directional output at the directional indication system based on the identified physical object within the environment [col. 11, lines 5-37].  
Kohn discloses a plurality of sonar sensors and other type of sensors implemented in the system, except for not explicitly mentions the sonar sensors comprising at least two acoustic receivers for receiving return ultrasonic signals.  
Kay teaches an apparatus for locating an object by a plurality of supersonic transducers (e.g. transmitters 10 and receivers 28) [see Fig. 2, and col. 5, lines 10-16 and col. 7, lines 45-56].  The supersonic frequency transmitters and at least two supersonic receivers are used to receive ultrasonic signals reflected from object to determine a range and angular position of the object.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to employ at least two ultrasonic receivers as taught by Kay to the system of Kohn, for the advantage of enhancing the accuracy of detection, because more receivers located would have a specific angle and range to the detected object.  

Per claim 5. Kohn and the combination made obvious above, Kohn further teaches at least one position sensor for detecting a position change of the body of the user, wherein the at least one position sensor comprises at least a gyroscopic sensor (30) [col. 7, lines 25-35] and further teaches a motion sensor for detecting movement of the user, as recited “CPU 116 may be programmed to scan predetermined spatial zones located in various directions and at assorted heights relative to the user, as well as at predetermined distances from the user. The electronic input signals (i.e. visual, laser, radar, sonar or infrared) are translated by software 118 within the CPU into respective audio signals that identify one or more of the nature/identity of the scanned object, the direction of the scanned object from the user and the distance of the object from the user, as well as relative movement/speed of the object.” [col. 11, lines 5-14]. 

Per claim 6. Kohl and the combination made obvious above, Kohn further shows a V vest (110) worn on the body of the user (e.g. a mounting plate for mounting on the body of the user), the mounting plate coupled with the controller (116), the directional indication system (ear phone), and the at least two acoustic receivers (e.g. sensors 112a-e) [see Figs. 4-6].

Per claim 8. Kohn and the combination made obvious above, Kohn further teaches the directional indication system comprises at least two transducers (e.g. speakers 151 and 153 of Fig. 7), and wherein initiating the directional output comprises initiating spatialized audio output at the least two transducers based on the identified physical object within the environment [col. 13, lines 15-40], the speakers outputting audio characteristics (e.g. frequency, interval, duration, amplitude) to indicate the distance, direction and movement of the sensed object.

Per claim 11. Kohn and the combination made obvious above, Kohn further discloses the controller (116) is connected with an audio gateway (e.g. GPS receiver 125) and is configured to mix audio from the audio gateway (e.g. user approaching an intersection, bridge, roadway or other potential danger) [col. 12, lines 1-26] with the spatialized audio (e.g. verbal identifying sound, such as spoke words) [col. 11, lines 21-37] for output at the at least two transducers (e.g. speakers 151 and 153) [Fig. 7 and col. 13, lines 16-40].

Per claim 13. Kohn and the combination made obvious above, Kohn further teaches “the audio signals generated by the system and received by the user, are processed by the user's brain in a manner that allows the user to differentiate between the respective audio signals. Following adequate training and experience using the system, the user will be able to innately discern the general direction of the object generating the signal. When this information is considered along with the audio characteristic (i.e. frequency, interval, duration, amplitude) of the generated audio signal, the trained user will be able to quickly and accurately determine the nature, distance, direction and movement of the sensed object” [col. 13, lines 30-37], that constitutes of the controller further identifies a location of the physical object within the environment, and wherein the spatialized audio output indicates a direction of the physical object relative to the body of the user, wherein the spatialized audio output indicates the direction of the physical object with a variation in at least one of a volume of audio output, a frequency of audio output, or a repeat rate of a sound in the audio output.

Per claim 14. Kohn and the combination made obvious above, Kohn further teaches additional object detection sensor (e.g. 112a-112d of Fig. 6) coupled with the controller for detecting the physical object in the environment, wherein the additional object detection sensor comprises at least one of: an infrared sensor 112c, a camera system 112a and ranging (LIDAR) system 112b, a radio detection and ranging (RADAR) system 112d, a global positioning system (GPS) 125, or a set of microphones (196).

Per claim 15. Kohn and the combination made obvious above, Kay further teaches “The unit 55 includes suitable driving circuits for the solenoids to produce vibration of the associated 

Per claim 18. Kohn and the combination made obvious above, except for not explicitly mention that at least one of the at least two receivers has a face that is at least partially angled relative to a movement direction of the user for detecting ground elevation.  However, Kohn further suggests “System 10 includes one or more sensor components 12 that may comprise sonar sensors, laser measuring devices, radar detectors, light/photo detectors or other types of transceiver devices, which may be mounted to a pair of eyeglasses 14 worn by user P. Alternatively, the sensor may comprise an intelligent camera or other type of optical detector mounted to eyeglasses 14. In still other embodiments, the sensor may comprise a belt mounted unit 12a as shown in FIG. 2. Various other types of sensing technology may be employed within the scope of this invention. In each case the sensor component 12, 12a is constructed in a manner that enables system 10 to detect approaching objects and surface features such as, for example, stairs S, table T and overhead lighting fixture L, which may be approached by user P, as shown in FIG. 2.” [col. 5, lines 28].  Thus, the sonar sensors can be arranged at any appropriate locations to have the most radian field or angular beam which relative to the movement of person, including the lowermost zone Z1 (e.g. ground level) [col. 6, lines 50-56].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to find it obvious to face the receivers relative to the movement direction of the user for detecting at any appropriate elevation, including ground elevation, for the advantage of optimizing the accuracy of object detection, because the detection is focus at each specific elevation level.    
Per claim 19. Kohn and the combination made obvious above, except for not explicitly mention the controller is configured to initiate transmitting the ultrasonic signals into the environment with unique acoustic signatures.  Kay teaches “The apparatus includes means for causing the beam to scan angularly between boundary 12 and boundary 13 either stepwise, or continuously, and such scanning means comprises a voltage controlled oscillator 14 which generates a cycle wave form, the repetition rate of which is determined by the setting of an adjustable scanning control circuit 16, and the shape of which determines the mode of scan, e.g. stepped or continuous, and its direction” [col. 5, lines 30-40] the ultrasonic transmitting signal 

Per claim 20. Kohn and the combination made obvious above, except for not explicitly mention of an interface for receiving user commands, wherein the interface provides a plurality of user-selectable operating modes comprising at least one of: 
a sweep mode configured to provide a spatialized directional representation of the environment proximate the user with a progressive sweep over a predetermined span of directional orientations or a close object mode configured to provide a spatialized directional representation of physical objects located within a threshold distance from the user as detected by the return ultrasonic signals.  Kay further teaches “The apparatus includes means for causing the beam to scan angularly between boundary 12 and boundary 13 either stepwise, or continuously, and such scanning means comprises a voltage controlled oscillator 14 which generates a cycle wave form, the repetition rate of which is determined by the setting of an adjustable scanning control circuit 16, and the shape of which determines the mode of scan, e.g. stepped or continuous, and its direction. Amplitude of the wave form determines the angular extent of scan of the beam, with the instantaneous magnitude determining the angular position of the beam at any such instant, and repetition rate determines the repetition rate of scan of the beam” [col. 5, lines 30-44] and [col. 6, lines 4-16] recites “To enable the user manually to position the beam, an adjustable scanning control circuit 16 includes control means designated generally by the arrow 16a. Such control means may be operable to adjust, to one or the other of two selected values, the level of output voltage of circuit 14 to circuit 17, and thereby enable the user to "bracket" the beam to centre it on an object before setting the voltage output of circuit 14 to a constant level to hold the beam in a fixed position. If desired a switch such as a push-button switch could be provided for manual operation to hold the value of output voltage instantaneously and stop beam scanning without prior "bracketing".  The selection switch 16 is a mode selection, which selects various different parameters, including the level of output voltage, the output voltage is a transmitted signal strength which relatives the predetermined detection range (e.g. predetermined distance proximity to the user).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to employ the user selection mode of selecting the threshold distance from user to object as taught by Kay to the combination above, for the advantage of convenience, because user be able to adjust the detection range relative to the current environment, for example crowed environment or open field environment.    

Claims 2, 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohn in view of Kay as applied to claim 1 above, and further in view of Wenus et al. [US /6-0003817; Wenus].
Per claim 2. Kohn and the combination made obvious above, except for not explicitly mention that the controller identifies the physical object within the environment by: triangulating a plurality of locations of the physical object using the return ultrasonic signals originating from the same acoustic transmitter and transmitted at the same time; and identifying the physical object within the environment at an intersection of the plurality of locations, the controller is known spacing between the at least two receivers and each of the at least two receivers and the transmitter. 
Wenus teaches an ultrasonic location systems comprising a plurality of transceivers (106) arranged at known locations [Fig. 4] (e.g. at least two transmitters and two receivers) and recited “the wave burst 400 (specifically portions 402) encounter the object 300 and are reflected as reflected waves 404. The reflected waves 404 encounter the transceivers 106A, 106B, and 106C and are detected by one or more microphones included therein. As shown in FIG. 4, the transceivers 106A, 106B, and 106C execute the act 204 by listening for the reflected waves 404, recording reception of the reflected waves 404, and transmitting data identifying themselves and descriptive of the reflected waves to the mapping component via an interface (e.g., the interface 112). In act 206, the mapping component calculates measures for the ToF and DoA using the data transmitted by the receivers and the positions of the receivers. Because the reflected waves 404 encounter the transceivers 106A, 106B, and 106C in FIG. 4, the mapping component executes the act 206 by calculating ToF and DoA measures based on the data returned by the transceivers 106A, 106B, and 106C via an interface. In act 208, the mapping component 208 calculates one or more positions of one or more objects using triangulation.” [para. 27].  Wenus further teaches at [Figs. 5-6 and para. 28-29] whereas the distance D between the transceivers 106B and 106C are known by stored in a memory which used to calculate multiple lengths (L1, L2 and 602) to determine object location.  Wenus further teaches step (222, evaluate rate of change; as shown at Fig. 2 and para. 36-37) wherein adjust of delay time for better mapping (e.g. better resolution of sensitivity return signals) which may associated with the repetition rate of transmitted pulses.  Thus, to adjust time delay for transmission pulses is 

Per claim 7.  Kohn and the combination made obvious above, except for not explicitly mention of at least one acoustic transmitter comprises two acoustic transmitters, and wherein the at least two acoustic receivers are located between the two acoustic transmitters.  Wenus teaches an ultrasonic location system comprises a plurality of transmitters and receivers (e.g. two or more 106) [see Fig. 4 and Abstract], wherein the transmitters and receivers are arranged and located within the transceivers 106, Wenus not specifically mentions two receivers are located between the two acoustic transmitters, however, the transceivers 106 each includes a transmitter and a receiver, that if user desired to have one more transceiver (e.g. 106D) arranged horizontally along with other transceivers in Fig. 4, the receivers of transceivers 106B and 106C would be located between the transmitter 10A and transmitter 106D and that would be similar to the arrangement of the claim.  With that, any appropriate position arrangement of the transmitters and receivers in detecting system for detecting object would have been obvious of matter of design choice.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to find it that the object is being detected by the transmitters and receivers, any appropriate arrangement to transmitters and receivers position would be obvious of matter of design choice, including that the tow acoustic 

Per claim 17. Kohn and the combination made obvious above, except for not explicitly mention that at least one acoustic transmitter and one of the at least two acoustic receivers are part of a transceiver unit.  Wenus teaches an ultrasonic location system comprising a plurality of transceivers 106, and at least one transmitter 106C transmit a wave burst 500 and at least one of the at least two receivers (e.g. 106B) receive any reflected waves [see Fig. 5 and para. 31] that at least one (106B) of the two receivers (e.g. 106C, 106A and 106B) are part of a transceiver unit.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the part of transceiver of the two receivers as taught by Wenus to the combination above, for the advantage of optimizing accuracy of object detection, because with information received from any receivers proximity to the detected object would use as a better detected signal.    

Per claim 22. Kohn discloses a personal sonar system sized to be worn on a body of a user [see Fig. 4], the system comprising: 
at least one acoustic transmitter (e.g. sonar sensors 112e) [col. 5, lines 13-17] for transmitting sonar signals into an environment proximate the user; {at least two acoustic transmitters; and at least two acoustic receivers for receiving return ultrasonic signals from the environment proximate the user;} [not teaches]

a directional indication system [Figs. 7-8; surround sound speakers assembly 24] for providing a directional output to the user [col. 8, lines 11-21] and 
a controller (16 or 116) coupled with the at least one sensors (12, 12a and 112a-112e) (which each may include a transmitter and receiver) and the directional indication system (24 or 122) [see Fig. 6] the controller configured to: 
identify a physical object within the environment proximate the user based on the return ultrasonic signals [Fig. 2, col. 6, lines 56-63] and 
initiate the directional output at the directional indication system based on the identified physical object within the environment [col. 11, lines 5-37].  
Kohn discloses a plurality of sonar sensors and other type of sensors implemented in the system, except for not explicitly mentions the sonar sensors comprising at least two acoustic receivers for receiving return ultrasonic signals.  
Kay teaches an apparatus for locating an object by a plurality of supersonic transducers (e.g. transmitters 10 and receivers 28) [see Fig. 2, and col. 5, lines 10-16 and col. 7, lines 45-56].  The supersonic frequency transmitters and at least two supersonic receivers are used to receive ultrasonic signals reflected from object to determine a range and angular position of the object.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to employ at least two ultrasonic receivers as taught by Kay to the system of Kohn, for the advantage of enhancing the accuracy of detection, because more receivers located would have a specific angle and range to the detected object.  
. 
	
Claims 4, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohn in view of Kay as applied to claim 1 above, and further in view of Matsushita et al. [US 2019/0293773].
Per claims 4 and 21. Kohn and the combination made obvious above, except for not explicitly mention of controller instruct the acoustic transmitter to transmit signals into the environment in a search pattern.  Kohn teaches the controller is configured to convert the sensed object signals from sonar sensor to corresponding auditory signals representing the distance, direction and nature of the detected object, wherein the sensed object signals is the signals reflected from objects [Fig. 2, col. 6, lines 56-66].  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to find it obvious that the sensed sonar signal is a reflected signal which transmitted into the environment Matsushita teaches an object sensing system and mentions that “a transmitted signal is inputted to the receiving circuit from the time t0 to the time t1. To the receiving circuit receives reverberation from the time t1 to a time t2. When the ultrasonic wave thus transmitted is reflected by the object, the reflected wave is received by the ultrasonic sensor 20 at a time t3 in accordance with the distance from the object and its received signal is inputted to the received circuit. A longer distance from the object causes the received signal to appear at a later time and the round-trip time Tx to be longer. The ECU 10 compares a voltage level of amplitude of the received signal with a threshold Vth and determines that, when the amplitude of the received signal is greater than the threshold Vth, an object is sensed.” [para. 29].  That, the controller is configured to consider only a return signals have amplitude that greater than the threshold, that satisfy a volume threshold and that the signal satisfy threshold is a first unique acoustic signature detected.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to implement the feature that records only a unique acoustic signature return ultrasonic signal and that the signals that satisfy a volume threshold as taught by Matsushita to the system of combination above, for the enhancing the accuracy signals detections, because without any threshold volume for comparing signal detection, there would be a lot of noise signals detection. 
Per claim 23. The limitations are similar to those in claim 22 above, that the rejection would be in the same manner, except for not explicitly mention that the controller is ignore or otherwise discount echoes in the return ultrasonic signals.  Matsushita teaches an object sensing system and teaching that “the ECU compares a voltage level of amplitude of the received signal with a threshold and determines that an object is sensed” [para. 29] that any lower amplitude signal would not be considered and that would include any echo signals.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to implement the function of discount echoes or lower return signals as taught by Matsushita to the combination above, for the advantage of enhancing the accuracy of object signal detection. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohn in view of Kay as applied to claim 1 above, and further in view of Zhao et al. [US2020/0236466].
Per claim 9. Kohn and the combination made obvious above, except for not explicitly mention the controller comprises a noise management module for filtering ambient acoustic signals which increase a sound pressure level of the ambient acoustic signals in response to a detected frequency of the ambient acoustic signals corresponding with an alarm or other high-importance alert and decrease the SPL of the ambient acoustic signals in response to the detected frequency of the ambient acoustic signals corresponding with background noise. Zhao teaches an audio control device includes an ambient sound adjustment module and teaches [para. 0081] “the active noise cancellation module is controlled to perform active noise cancellation processing according to a highest noise cancellation level; or, it is determined, according to the sound pressure level of the ambient sound signal, whether to enable the active noise cancellation module, and if the active noise cancellation module is enabled, the noise cancellation level of the active noise cancellation module is adjusted according to the sound pressure level of the ambient sound signal; while providing the spatialized audio output.” and [para. 216] “ It is determined, according to the sound pressure level of the ambient sound signal, whether to enable the active noise cancellation module 23, and if the active noise cancellation module 23 is enabled, a noise cancellation level of the active noise cancellation module 23 is automatically adjusted according to the sound pressure level of the ambient sound signal. The greater the sound pressure level of the ambient sound signal, the higher the noise cancellation level of the active noise cancellation module 23, and the greater the degree of the active noise cancellation. In addition, when the wind noise intensity is relatively great, an effect of feedback noise cancellation may be enhanced, and an effect of feed-forward noise cancellation on the low frequency band may be weakened appropriately. A noise cancellation signal generated by the active noise cancellation module 23 is output to the speaker 30.” With the teachings above, the ambient sound adjustment module can be configured to adjust any ambient sound to an appropriate sound pressure level that corresponding to the ambient sound, including sound of an alarm or background noise.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to implement the ambient sound adjustment module for adjusting the sound pressure level that corresponding to the ambient sound, taught by Zhao to the combination above, so that the ambient noise can be cancelled, for the advantage of enhancing sound detection, since ambient noise can be anywhere and that would affect the sound detection. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohn [US 10,535,280] in view of Kay [US 4,310,903] and further in view of Grimm et al. [US 2011/0090093; Grimm]. 
Per claim 10. Kohn and the combination made obvious above, Kohn further teaches at least two transducers comprise an array of speakers for providing the spatialized audio output based on the identified physical object within the environment [col. 13, lines 15-40], the speakers outputting audio characteristics (e.g. frequency, interval, duration, amplitude) to indicate the distance, direction and movement of the sensed object, Kohn does not mentions that the array of speakers is located on a mounting plate (e.g. vest).  Grimm teaches an alert warning device can be located on various objects including vests which worn by the pedestrian [para. 26] that the speakers can be mounted on a mounting plate which can be worn by user.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the speakers to the mounting plate as taught by Grimm to the mounting plate of Kohn, for the benefit of convenience, because user does not have to wear separate device, such as headphone for receiving alert. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohn [US 10,535,280] in view of Kay [US 4,310,903] and further in view of Doyle et al. [US 2017/0263107; Doyle]. 

Per claim 12. Kohn and the combination made obvious above, Kohn further teaches the audio from the audio gateway comprises navigation instructions from a navigation application (e.g. GPS receiver 125) and wherein the spatialized audio comprises speech indicating the Doyle teaches a proximity warning system which includes a function of interrupted any audio playback or data from the user control interface (5) and feed in a warning alert [as shown in Fig. 3 and para. 43] as recited “an output device such as headphones, they may utilize the interface connection to upload a playlist to the control processor to provide limited audio playback that can be used while the sensor is being operated and that may be interrupted as needed for warning. While the system is being used as a sensor, the short rang radar module 7 will operate with the processing module 4 to identify targets that register as an approaching object. Anyone skilled in the art of radar or Doppler understands that there are multiple methods to distinguishing an approaching object ranging in complexity from observing a return frequency that is higher than the transmitted frequency to identifying ranges and comparing between cycled measurements to calculate a rate in change of distance. Approaching objects with features that exceed the thresholds defined by the user settings will initiate an interrupt in the processing module 4 that will bypass data from the user control interface 5, such as audio playback, and feed in a warning alert to the user trigger out 6. The features of this warning may correspond to the approaching objects signal strength and speed in the form of increased amplitude and frequency of the alert to the user. Once the triggering event stops exceeding threshold levels, the alert will stop and the original data interface will be restored”.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to implement the interruption feature that interrupt the interface playback data to output the warning alert, as . 

Response to Arguments
9.	Applicant's arguments of the rejection of claim 1 filed 4/20/2021 have been fully considered but they are not persuasive.
Applicant argued: as in claim 1, Kay to modify the single receiver configuration of Kohn, how the microprocessor account for signals received at distinct receivers in order to identify a physical object within the environment.  
Examiner disagreed: Kohn teaches more than one sensors used for detecting object, that the microprocessor 116 would have to configured to acknowledge which signal detected from which sensor, in the same manner more than one receiver used in the same system, the computer must know which receiver is detecting the object.  Kay shows a plurality of receivers used in the same system for detecting the position of object, that the processor would have to be able to know which receiver is received the detection signal reflected from the object.  Therefore, it would have been obvious to one having ordinary skill in the art would recognize that the microprocessor is configured to identify which receiver is received the detection signal, and it is common for the object detection system would use more than one sensor and receiver in the same system.  
10.	Applicant’s arguments with respect to new amendment of claims 2, 4, 9-10, 12, 15 and new claims 21-23 have been considered but are moot because the new ground of rejection.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962.  The examiner can normally be reached on Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SON M TANG/Examiner, Art Unit 2685                             

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685